Citation Nr: 1642584	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  12-17 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for traumatic brain injury TBI residuals.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from November 1973 to August 1974.  The appellant is his surviving spouse.  

This matter is before the Board of Veterans Appeals (Board) from a September 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2014.  

Most recently, in September 2015, the Board dismissed the appeal due to the death of the Veteran in April 2015.  The record reflects that the appellant's motion to be substituted for the Veteran in the instant appeal has been granted and she is substituted as the appellant. 

In a September 2015 rating decision, service connection was granted for sleep apnea due to the service-connected TBI residuals.  This represents a full grant of the benefits sought with the respect to that issue.  


FINDING OF FACT

The cognitive impairment from the Veteran's TBI residuals warrants level "1" impairment on the table of facets of cognitive impairment for memory impairment, visual spatial disorientation, and subjective symptoms; sleep apnea caused by the TBI has been assigned a separate rating under the appropriate diagnostic code.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for TBI residuals have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8045 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).  

Laws and Regulations

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.  

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045, that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Diagnostic Code 8045 instructs that VA should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" addresses 10 facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  Not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.  

Facts and Analysis

The appellant asserts that the Veteran's TBI residuals warrant a rating in excess of 10 percent.  The representative requests that the benefits be granted to the substitute appellant as if the Veteran were alive.  As noted in the introduction, sleep apnea secondary to TBI has been separately rated.  The assigned rating is 50 percent.

An April 2009 VA sleep study record reflects the Veteran's complaints of sleep difficulty due to constantly thinking about his incarceration of 25 years, with feelings of anger and worry.  In addition, it was noted that he tossed and turned with back pain, and awoke once per night due to the wants of nature and was unable to return to a sleep state.  

A June 2010 VA examination report notes headaches off and on secondary to uncontrolled hypertension.  The Veteran denied dizzy spells, as well as psychiatric symptoms, and improved sleep without daytime somnolence was noted.  Memory was reported to be good and speech was normal.  The examiner reported that the Veteran was alert and oriented to time, person, and place.  No focal neurological signs were noted.  Normal behavior, comprehension, and coherence were reported, and it was concluded that the Veteran was competent to manage his financial matters.  

A July 2010 VA examination report reflects that the Veteran was oriented to person, time, and place.  The examiner reported a normal affect and intact attention.  It was noted that the Veteran understood the outcome of his behavior and no inappropriate behavior was reported.  Memory was normal, and no difficulties with activities of daily living were noted.  The report of examination notes that the Veteran was attending school and handling his finances in a prudent manner.  Difficulty finding employment was attributed to back problems and arthritis.  Although fatigue related to poor sleep was noted to interfere with school performance at times, the examiner concluded that the Veteran's sleep symptoms did not result in deficiencies in the areas of judgment, thinking, family relations, work, mood, or school.  

VA treatment records in November 2012 and December 2012 reflect that the Veteran was alert and oriented, and no focal deficits were reported.  It was noted that he was awaiting a prescription for narcotics for severe back and shoulder pain.  

Both the September 2010 and September 2014 VA examination reports note no residuals of the service-connected TBI sustained in 1973, including headaches and insomnia.  The September 2010 examination report reflects that the Veteran was a full-time law school student earning grades of A and B, that there were no cognitive deficits, and that subjective mild memory impairment was not likely related to the TBI.  The examiner reported that the Veteran was always oriented to person, time, place, and situation, that judgment and motor activity were normal, and that social interaction was routinely appropriate.  Regardless, the 10 percent rating assigned for TBI residuals contemplates mild impairment due to subjective symptoms such as daily mild to moderate headaches and frequent insomnia.  In addition, the criteria for the separately rated sleep apnea contemplate persistent daytime hypersomnolence.  

Further, a December 2013 VA treatment record notes that the Veteran was awake, alert, and ambulatory, and no focal deficits were reported.  VA treatment records in April 2014 reflect that he was awake, alert, and oriented times three, and judgment was noted to be fair.  Multiple somatic complaints were noted, and preoccupation with financial state was reported.  The Board notes that although diagnoses included major depressive disorder, cognitive disorder, not otherwise specified (NOS), and rule out malingering, there is no competent opinion relating a psychiatric disorder, including depressive disorder, to the TBI.  

Further, and although a May 2014 VA treatment record associated with the file in March 2015 notes complaints of inability to function due to headaches, insomnia, and sleep apnea, sleep apnea has been separately rated.  Moreover, the September 2010 VA examiner determined that the Veteran's subjective symptoms did not interfere with work, activities of daily living, or relationships, and that the Veteran was capable of managing his financial affairs.  

In addition, the September 2014 VA examiner attributed complaints of cognitive problems to dementia, noting that the finding of no atrophy on the frontal temporal regions of the brain on computed tomography (CT) scan confirmed that the cerebral atrophy occurred over years in a symmetric fashion on the brain, and was not due to the TBI.  The VA examiner added that the Veteran would have had to have been severely injured and in a coma with heart and breathing problems at the time of the TBI to have had brain atrophy of the nature shown.  

The Board notes that, although a May 2014 VA treatment record reflects a history of loss of consciousness for an unknown time at the time of the TBI, the September 2010 VA examination report notes the Veteran's report of having been dazed at the time of the brain injury.  Regardless, the September 2014 VA examiner specifically reported that the Veteran had normal judgment, social interaction, orientation, motor activity, and visual spatial orientation.  

Further, the September 2014 VA examination report notes that the Veteran's emotional instability was attributable to having to talk about the incident in which he sustained the TBI, as well as his incarceration.  In addition, it was noted that the Veteran had run out of Vicodin and was in a state of withdrawal, exacerbating his joint and headache pain.  The Board notes that, although the record reflects that the Veteran took Vicodin for headaches, a May 2014 VA treatment record notes Vicodin was used for back pain.  In addition, and although the May 2014 record reflects the Veteran's report of having to lie down with headaches, the September 2010 VA examination report notes tension headaches lasting 15-20 minutes, and the September 2014 VA examination report specifically notes no migraine headaches.  In addition, the September 2014 VA examiner specifically determined that the Veteran's TBI did not impact his ability to work.  

Additionally, the Board notes that, although the RO, in August 2014, requested that the Veteran provide authorization and consent to release information to VA for the Michigan Department of Corrections, the facility at which he noted having been treated for approximately 20 years, as well as any other private doctor who had treated him for TBI residuals, the form in that respect was not returned.  So, VA met its duty to assist but those records are not available.

Further, a June 2014 VA neuropsychological evaluation reflecting subjective complaints of memory loss notes as follows:

[The Veteran's] performance on measures of validity indicated suboptimal test performance.  Interpretation of the cognitive test scores as [the Veteran's] worst potential abilities, the results suggest that he is functioning at least in the low average to average range across measures of intellectual functioning, reading, spelling, arithmetic, verbal memory, visual memory, complex problem solving, and executive functioning.  Assessment of [the Veteran's] affective presentation reveals one who experiences profound symptoms of depression, suicidality, agitation, conflicts with others, and social alienation.

In summary, the current neuropsychological evaluations suggest that despite [the Veteran's] compromised performance validity, cognition is intact.  In contrast, his emotional presentation is suggestive of one who is experiencing significant psychiatric distress for which ongoing mental health treatment is encouraged.  There is no reason, from a neuropsychological perspective, to restrict [the Veteran] from participating in all activities in which he wishes to engage.  Subjective complaints of cognitive difficulty should be used as a way to monitor [the Veteran's] affective presentation.  

It was noted that, overall, the Veteran demonstrated memory skills as high as the low average range for visual information and at least in the average range for verbal information.

The Board finds that, at most, the Veteran's TBI residuals are manifested by mild impairment of memory, attention, and executive functioning, mild impairment of visual spatial orientation, and/or subjective symptoms that interfere with, but do not prevent, work and engaging in social activities.  The level of severity of each of these facets warrants at most a "1" as designated by the table for evaluating residuals of TBI.  38 C.F.R. § 4.124a Diagnostic Code 8045.  The table specifies that the rating assigned shall reflect the highest number assigned for any factor.  The numbers are not added.  A "1" warrants a 10 percent rating.  Consequently, a rating in excess of 10 percent for TBI residuals is not warranted.

The Board has also considered Diagnostic Code 8045's instruction to consider the Veteran's need for special monthly compensation.  However, neither the Veteran nor the evidence suggests loss of use of an extremity, sensory impairments, erectile dysfunction, or the need for aid and attendance due to residuals of the TBI.  

As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  An initial rating in excess of 10 percent for TBI residuals is not warranted.  


ORDER

An initial rating in excess of 10 percent for TBI residuals is denied.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


